In re David M.D. Lannes, applying for Reconsideration of this Court’s action dated June 9, 2008, Parish of Orleans, Civil District Court, Division M., No. 2007-00892; Parish of Plaquemines 25th Judicial District Court, Division A, No. 53-522; to the Court of Appeal Fourth Circuit, No. 2008-C-0716.
Reconsideration Granted. In light of relator’s representations that the children will not be in the presence of relator’s stepson, the stay of visitation in our June 9, 2008 order is vacated and set aside. The custody decree entered by the 25th JDC shall remain in effect pending further proceedings in that court pursuant to our June 9, 2008 order.
CALOGERO, C.J., would deny the application for reconsideration.